DETAILED ACTION

Drawings
The objection to the drawings is maintained as the proposed amendment to the specification filed 29 July 2022 cannot be entered since the amendment directs changes "to the paragraph on page 13, lines 3-21" but no such paragraph appears on page 13 of the specification.

Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention as claimed is directed to an imaging device comprising an optical functional component including a primary molded article and a secondary molded article.  The optical functional component includes an optical functional area ranging from the optical functional surface to an outer surface of the secondary molded article.  The primary molded article is formed from a non-optical functional resin and includes a tubular shaped portion.  The secondary molded article is formed from an optical resin and covers at least part of the tubular shaped portion of the primary molded article.  The secondary molded article has an optical functional surface located at a position more distal than the distal end of the tubular shaped portion along an axial direction of the tubular shaped portion.  The distance from the hole at the distal end of the tubular shaped portion to the outermost edge of the optical functional surface is at least equal to the wall thickness of the distal end of the tubular shaped portion.
	Ishibiki (JP H09108174 A) represents the closest prior art.  Upon reconsideration in view of the amendments and arguments presented by the applicant (see the first paragraph on page 6 of the response filed 29 July 2022), the examiner agrees that Ishibiki does not teach or fairly suggest the invention as claimed.  While Ishibiki teach an optical resin molded at the distal end of a tubular structure molded from an non-optical, opaque, resin, the optical molded resin does not extend beyond the distal end of the tubular portion along the axial direction such that the distance from the distal end of the tubular shaped portion to the outermost edge of the optical resin is greater than the wall thickness of the distal end of the tubular shaped portion.

Conclusion
This application is in condition for allowance except for the objection to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787